DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: LIQUID CRYSTAL PROJECTOR HAVING NON-ADJACENT DISPLAY PIXELS.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not merely copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoba (US 2019/0066553 A1) in view of Shimada (US 2003/0133060 A1).
	As to claim 1, Ohkoba teaches a liquid crystal projector (Ohkoba, FIG. 1A, [0017], an “image projection apparatus (referred to as a “projector” hereinafter)”; [0020], “liquid crystal panels 136 (R, G, B)”) comprising: 
	a liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R, G, B)”) including a plurality of panel pixels (Ohkoba, FIG. 1A, [0020], it is inherent that “liquid crystal panels 136 (R, G, B)” include a plurality of panel pixels); 
	a shift device (Ohkoba, FIG. 1B, [0025], “pixel shift unit (or device) 2”) that shifts projection positions of the plurality of panel pixels (Ohkoba, see FIGS. 2-5, [0026], “pixel shift unit 2 shifts, within a plane orthogonal to the optical axis AX, the optical path of the combined image light (simply referred to as “image light” hereinafter) that travels from the color combining prism to the projection lens 15, and shifts each pixel in the projection image on the projection surface”); and 
	a display control circuit (Ohkoba, FIG. 1A, [0028], “controller 5”) that controls the liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R, G, B)”) and the shift device (Ohkoba, FIG. 1B, [0025], “pixel shift unit (or device) 2”), 
	wherein the display control circuit (Ohkoba, FIG. 1A, [0028], “controller 5”) controls the liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R, G, B)”) to cause one of the panel pixels to represent k display pixels (Ohkoba, e.g., see FIG. 4, [0035], “one projection pixel can be shifted to the four positions by rotating the glass plate 21 to the first to fourth rotating positions, and by projecting the image light corresponding to the frame images with different input image signals onto the projection surface for each predetermined time at each rotating position”; k = 4).
	Ohkoba fails to explicitly teach the k display pixels “that are in a non-adjacent relationship in k unit periods in a frame period, k being an integer equal to or greater than 3, and the display control circuit controls the shift device to vary the projection position for each of the k unit periods”.
	However, Shimada teaches the concept of the k display pixels that are in a non-adjacent relationship in k unit periods in a frame period, k being an integer equal to or greater than 3, and the display control circuit controls the shift device to vary the projection position for each of the k unit periods (Shimada, see FIGS. 17A-17B, [0063], “in the above reflective LCD display device, the non-displaying region has been formed as that corresponding to the case where it is used in combination with a 2-point pixel shifting unit, one having an array of pixels 81 and non-displaying region 82 as shown in FIG. 17A is used when it is used in combination with a 4-point pixel shifting unit. When 4-point pixel-shifted display is performed by using a 4-point pixel shifting unit for the reflective LCD display device having such construction, a pixel pattern as shown in FIG. 17B is obtained to further improve the resolution”; [0008], “”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “controller 5” taught by Ohkoba to further perform “4-point pixel shifting”, as taught by Shimada, in order to provide an “image display apparatus in which a high resolution displaying is possible by using a reflecting type display device which the effective light transmitting region of pixels is not limited” (Shimada, [0012]).
	As to claim 5, Ohkoba teaches the liquid crystal projector according to claim 1, wherein the liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R, G, B)”) includes: 
	a first liquid crystal panel corresponding to a first color (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R)”); 60 
	a second liquid crystal panel corresponding to a second color (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (G)”) different from the first color (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R)”); and 
	a third liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (B)”) corresponding to a third color (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (B)”) different from the first color (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R)”) or the second color (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (G)”), 
	wherein a panel pixel in the first liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (R)”), a panel pixel in the second liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (G)”), and a panel pixel in the third liquid crystal panel (Ohkoba, FIG. 1A, [0020], “liquid crystal panels 136 (B)”) are combined (Ohkoba, FIG. 1B, [0025], combined by “color combining prism 137”).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, the closest known prior art, i.e., Ohkoba (US 2019/0066553 A1), Shimada (US 2003/0133060 A1), Mashitani et al. (US 2015/0219983 A1), Endo et al. (US 2013/0242210 A1) and Aufranc, JR. et al. (US 2005/0275642 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the k display pixels are not adjacent to each other along the first axis and are not adjacent to each other along the second axis”.
	As to claim 3, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the display control circuit controls the shift device such that an amount of shift of a projection position from a projection position in a first unit period to a projection position in a second unit period is equal to an amount of shift of a projection position from the projection position in the second unit period to a projection position in a third unit period”.
As to claim 4, it depends from claim 3, and is allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Mashitani et al. (US 2015/0219983 A1) teaches the concept of a “projection type image display apparatus including an adjusting sub-frame image generator and an shift amount adjuster” (Abs.); (2) Endo et al. (US 2013/0242210 A1) teaches the concept of a “projector including a liquid crystal device that modulates illumination light to form image light” (Abs.); and (3) Aufranc, JR. et al. (US 2005/0275642 A1) teaches the concept of “altering between displaying the first sub-frame in a first position and displaying the second sub-frame in a second position spatially offset from the first position” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 3, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***